399 U.S. 520 (1970)
CROUSE, WARDEN
v.
WOOD.
No. 936.
Supreme Court of United States.
Decided June 29, 1970.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT.
PER CURIAM.
The motion of the respondent for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States Court of Appeals for the Tenth Circuit for further consideration in light of Chambers v. Maroney, ante, p. 42.
MR. JUSTICE HARLAN is of the opinion that certiorari should be denied. However, the case having been taken for review, he would affirm the judgment below for the reasons stated in his separate opinion in Chambers v. Maroney, ante, p. 55.